DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed December 1, 2022, claims 1, 9, 19, 24, 32, 39, 44 and 120-122 are amended. Claims 1-3, 5, 9, 19, 23-24, 32, 37-39, 43-44 and 117-122 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 1, 2022, with respect to the drawings of claim objection have been fully considered and are persuasive in view of the amendments.  The objections of the drawings and claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed December 1, 2022, with respect to the rejection of claims under 35 U.S.C 112(b) have been fully considered and are persuasive in view of the amendments.  The rejection of claims 1-3, 5, 9, 19, 23-24, 32, 37-39, 43-44 and 117-122 under 35 U.S.C 112(b) have been withdrawn. 
Applicant's arguments, see Remarks, filed December 1, 2022, with respect to the rejections under 35 U.S.C 103 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove with the teachings of Carr because the addition of an EMG electrode to the needle would have resulted in the predictable result of recording electromyographic activity for the purpose of medical monitoring (Carr: see paragraph 0006) and detect any abnormalities and to detect any abnormalities as well as providing a needle electrode that has a low impedance to obtain a good quality EMG recording (Carr: see paragraph 0030).
In response to applicant's argument Rutkove describes a probe that is non-invasively applied to a patient and therefore combining it with the electromyography needle of Carr would change the principal of operation, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner would like to note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 9, 19, 23, 37-39, 43, 117-122 are rejected under 35 U.S.C. 103 as being unpatentable over Rutkove (US 20170007151 A1; previously cited by applicant) in view of Carr (US 20130237795 A1; previously cited by applicant).

With respect to claim 1, Rutkove discloses
An impedance-EMG needle (see paragraph 0010, apparatus for applying a plurality of electrical signals having a plurality of frequencies to a region of tissue) configured to be inserted into tissue (see paragraph 0102, capable of being inserted into a person’s mouth), the impedance-EMG needle comprising:
	a shaft (see paragraph 0102 and Fig 7 #702, the implement #702 has an elongated shaft like structure);
	[…]; and 
	at least four impedance electrodes (see paragraph 0102 and Fig. 7 #704, four electrodes; and see paragraph 0064, electrodes measure impedance), disposed on the shaft (see Fig. 7 #704, electrodes are disposed on the shaft), configured to measure passive electrical properties of the tissue (see paragraph 0014, identifying at least one substructure characteristic of the biological tissue based on the at least one material property value) in response to an electrical current (see paragraph 0015, current) with a frequency comprising 10 kHz to 10 MHz (see paragraph 0015, the frequency value ranges between 1kHz to 10Mhz) between a first set of two of the at least four impedance electrodes (see paragraph 0014, controlling an alternating current in the first electrodes) and resulting voltages (see paragraph 0014, voltage) are measured by a second set of two of the at least four impedance electrodes (see paragraph 0014, voltage measured from the pair of second electrodes).
	Rutkove does not disclose at least one EMG electrode, disposed on the shaft, configured to measure active electrical properties of the tissue.
	Carr teaches at least one EMG electrode (see paragraph 0027, the inner core forms an inner conductive electrode; and see paragraph 0029, the needle electrode may be an EMG needle electrode), disposed on the shaft (see paragraph 0027 and Fig. 1, the inner core #104 is part of the shaft of the needle electrode #100), configured to measure active electrical properties of the tissue (see paragraph 0026, the user observes electrical activity while inserting the electrode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove with the teachings of Carr because the addition of an EMG electrode to the needle would have resulted in the predictable result of recording electromyographic activity for the purpose of medical monitoring (Carr: see paragraph 0006) and to detect any abnormalities as well as providing a needle electrode that has a low impedance to obtain a good quality EMG recording (Carr: see paragraph 0030).

With respect to claim 2, all limitations of claim 1 apply in which a modified Rutkove further teaches
the at least four impedance electrodes are configured as ring electrodes about the shaft of the impedance-EMG needle (see paragraph 0063, the electrodes may be arranged in a multiple concentric ring configuration with sets of electrodes arranged into a ring).

With respect to claim 5, all limitations of claim 1 apply in which a modified Rutkove further teaches 
the electrical current (see paragraph 0015, current) has a frequency comprising 10 kHz to 100 kHz (see paragraph 0015, the frequency value ranges between 1kHz to 10Mhz).

With respect to claim 9, all limitations of claim 1 apply in which a modified Rutkove further teaches
the at least four impedance electrodes comprise four ring electrodes disposed along the shaft of the impedance-EMG needle (see paragraph 0063, the electrodes may be arranged in a multiple concentric ring configuration with sets of electrodes arranged into a ring), and wherein:
	an outer two ring electrodes are current impedance electrodes (see paragraph 0102, the outer electrodes on the array may be configured as current injection electrodes); and 
	an inner two ring electrodes are voltage impedance electrodes (see paragraph 0102, the inner electrodes may be configured as the voltage measuring electrodes).

With respect to claim 19, Rutkove discloses
A system (see paragraph 0010, apparatus for applying a plurality of electrical signals) for assessing neuromuscular disease of tissue (see paragraph 0059, the techniques can facilitate the identification of the progression of a neuromuscular disorder), the system comprising:
	an impedance-EMG needle (see paragraph 0010, apparatus for applying a plurality of electrical signals having a plurality of frequencies to a region of tissue) configured to be inserted into tissue (see paragraph 0102, capable of being inserted into a person’s mouth), the impedance-EMG needle comprising:
a shaft (see paragraph 0102 and Fig 7 #702, the implement #702 has an elongated shaft like structure);
[…];
at least four impedance electrodes (see paragraph 0102 and Fig. 7 #704, four electrodes; and see paragraph 0064, electrodes measure impedance), disposed on the shaft (see Fig. 7 #704, electrodes are disposed on the shaft), configured to measure passive electrical properties of the tissue (see paragraph 0014, identifying at least one substructure characteristic of the biological tissue based on the at least one material property value) in response to an electrical current (see paragraph 0015, current) with a frequency comprising 10 kHz to 10 MHz (see paragraph 0015, the frequency value ranges between 1kHz to 10Mhz) between a first set of two of the at least four impedance electrodes (see paragraph 0014, controlling an alternating current in the first electrodes) and resulting voltages (see paragraph 0014, voltage) are measured by a second set of two of the at least four impedance electrodes (see paragraph 0014, voltage measured from the pair of second electrodes); and
at least one computing device (see paragraph 0088, a circuit) configured to receive and analyze at least one signal from the impedance-EMG needle (see paragraph 0088, circuit analyzes measured signal and determines a characteristic of the region of tissue such as the impedance and resistance).
	Rutkove does not disclose at least one EMG electrode, disposed on the shaft, configured to measure active electrical properties of the tissue.
	Carr teaches at least one EMG electrode (see paragraph 0027, the inner core forms an inner conductive electrode; and see paragraph 0029, the needle electrode may be an EMG needle electrode), disposed on the shaft (see paragraph 0027 and Fig. 1, the inner core #104 is part of the shaft of the needle electrode #100), configured to measure active electrical properties of the tissue (see paragraph 0026, the user observes electrical activity while inserting the electrode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove with the teachings of Carr because the addition of an EMG electrode to the needle would have resulted in the predictable result of recording electromyographic activity for the purpose of medical monitoring (Carr: see paragraph 0006) and detect any abnormalities.

With respect to claim 23, all limitations of claim 19 apply in which a modified Rutkove further teaches 
the electrical current (see paragraph 0015, current) has a frequency comprising 10 kHz to 100 kHz (see paragraph 0015, the frequency value ranges between 1kHz to 10Mhz).

With respect to claim 37, all limitations of claim 19 apply in which a Rutkove discloses the at least one computing device (see paragraph 0088, a circuit) is configured to:
	[…]; and
	receive and analyze at least one second signal (see paragraph 0088, circuit analyzes measured signal and determines a characteristic of the region of tissue such as the impedance and resistance with the electrodes), comprising second information relating to the passive electrical properties of the tissue (see paragraph 0088, information related to any suitable property of the signal may be measured), from the at least four impedance electrodes (see paragraph 0102 and Fig. 7 #704, four electrodes; and see paragraph 0064, electrodes measure impedance).
	Rutkove does not disclose the at least one computing device is configured to receive and analyze at least one fist signal, comprising information relating to the active electrical properties of the tissue, from the at least one EMG electrode.
	Carr teaches receiving (see paragraph 0039, signal is received by the electrode) and analyzing at least one fist signal (see paragraph 0004, signal can be analyzed), comprising information relating to the active electrical properties of the tissue (see paragraph 0014, the EMG signals come from the needle electrode), from the at least one EMG electrode (see paragraph 0014, the EMG signals come from the needle electrode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove with the teachings of Carr because it would have resulted in the predictable result of adding information to the computing device to analyze in order to detect muscle behavior and analyze any abnormalities (Carr: see paragraph 0004). 

With respect to claim 38, all limitations of claim 37 apply in which a modified Rutkove in view of Carr further teaches at least one display (Rutkove: see paragraph 0089, circuit may display the determined electrical parameters), and wherein the at least one computing device is configured to display the first information and the second information on the least one display.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove with the teachings of Carr to have displayed the first information and the second information on the display because it would have resulted in the predictable result of displaying results to a user (Rutkove: see paragraph 0089) and allow them to diagnose and/or access a neuromuscular disease state (Rutkove: see paragraph 0088).

With respect to claim 39, Rutkove discloses
A method (see paragraph 0010, method for applying a plurality of electrical signals) for assessing neuromuscular disease of tissue (see paragraph 0011, assessing a muscle condition), the method comprising:
	inserting (see paragraph 0102, device is capable of being inserted into a person’s mouth) an impedance-EMG needle into the tissue (see paragraph 0010, apparatus for applying a plurality of electrical signals having a plurality of frequencies to a region of tissue), the impedance-EMG needle comprising:
a shaft (see paragraph 0102 and Fig 7 #702, the implement #702 has an elongated shaft like structure);
[…]; and
at least four impedance electrodes (see paragraph 0102 and Fig. 7 #704, four electrodes; and see paragraph 0064, electrodes measure impedance), disposed on the shaft (see Fig. 7 #704, electrodes are disposed on the shaft), configured to measure passive electrical properties of the tissue (see paragraph 0014, identifying at least one substructure characteristic of the biological tissue based on the at least one material property value) in response to an electrical current (see paragraph 0015, current) with a frequency comprising 10 kHz to 10 MHz (see paragraph 0015, the frequency value ranges between 1kHz to 10Mhz) between a first set of two of the at least four impedance electrodes (see paragraph 0014, controlling an alternating current in the first electrodes) and resulting voltages (see paragraph 0014, voltage) are measured by a second set of two of the at least four impedance electrodes (see paragraph 0014, voltage measured from the pair of second electrodes); and 
	determining, from […] and the passive electrical properties, a state of the tissue (see paragraph 0133, diseased states versus healthy states of muscle can be determined from the impedance model parameters).
Rutkove does not disclose at least one EMG electrode, disposed on the shaft, configured to measure active electrical properties of the tissue.
	Carr teaches at least one EMG electrode (see paragraph 0027, the inner core forms an inner conductive electrode; and see paragraph 0029, the needle electrode may be an EMG needle electrode), disposed on the shaft (see paragraph 0027 and Fig. 1, the inner core #104 is part of the shaft of the needle electrode #100), configured to measure active electrical properties of the tissue (see paragraph 0026, the user observes electrical activity while inserting the electrode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove with the teachings of Carr because the addition of an EMG electrode to the needle would have resulted in the predictable result of recording electromyographic activity for the purpose of medical monitoring (Carr: see paragraph 0006) and detect any abnormalities and determine the state of the muscle (Carr: see paragraph 0026).

With respect to claim 43, all limitations of claim 39 apply in which a modified Rutkove further teaches 
the electrical current (see paragraph 0015, current) has a frequency comprising 10 kHz to 100 kHz (see paragraph 0015, the frequency value ranges between 1kHz to 10Mhz).

With respect to claim 117, all limitations of claim 1 apply in which Rutkove discloses the tissue is muscle (see paragraph 0102, contact the surface of the tongue, where the tongue is a muscle), and wherein:
	[…]; and 
	the at least four impedance electrodes are configured to measure passive electrical properties of the muscle when the muscle is at rest and when the muscle is contracted (see paragraph 0132, both dynamic EIM and multi-frequency EIM used can identify changes of a muscle during stages of contraction and relaxation; and see abstract, electrical impedance myography (EIM)).
	Rutkove does not disclose the at least one EMG electrode is configured to measure active electrical properties of the muscle when the muscle is at rest and when the muscle is contracted.
	Carr teaches the at least one EMG electrode is configured to measure active electrical properties of the muscle when the muscle is at rest and when the muscle is contracted (see paragraph 0026, the electrical activity of muscles at rest can be studied and a patient may also be asked to contract muscles to monitor motor unit potentials).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove with the teachings of Carr becayse the addition of an EMG electrode that measures properties of the muscle would have resulted in the predictable result of recording electromyographic activity for the purpose of medical monitoring (Carr: see paragraph 0006) and detect any abnormalities and determine the state of the muscle (Carr: see paragraph 0026).

With respect to claim 118, all limitations of claim 19 apply in which Rutkove discloses the tissue is muscle (see paragraph 0102, contact the surface of the tongue, where the tongue is a muscle), and wherein:
	[…]; and 
	the at least four impedance electrodes are configured to measure passive electrical properties of the muscle when the muscle is at rest and when the muscle is contracted (see paragraph 0132, both dynamic EIM and multi-frequency EIM used can identify changes of a muscle during stages of contraction and relaxation; and see abstract, electrical impedance myography (EIM)).
	Rutkove does not disclose the at least one EMG electrode is configured to measure active electrical properties of the muscle when the muscle is at rest and when the muscle is contracted.
	Carr teaches the at least one EMG electrode is configured to measure active electrical properties of the muscle when the muscle is at rest and when the muscle is contracted (see paragraph 0026, the electrical activity of muscles at rest can be studied and a patient may also be asked to contract muscles to monitor motor unit potentials).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove with the teachings of Carr becayse the addition of an EMG electrode that measures properties of the muscle would have resulted in the predictable result of recording electromyographic activity for the purpose of medical monitoring (Carr: see paragraph 0006) and detect any abnormalities and determine the state of the muscle (Carr: see paragraph 0026).

With respect to claim 119, all limitations of claim 39 apply in which Rutkove discloses the tissue is muscle (see paragraph 0102, contact the surface of the tongue, where the tongue is a muscle), and wherein:
	[…]; and 
	the at least four impedance electrodes are configured to measure passive electrical properties of the muscle when the muscle is at rest and when the muscle is contracted (see paragraph 0132, both dynamic EIM and multi-frequency EIM used can identify changes of a muscle during stages of contraction and relaxation; and see abstract, electrical impedance myography (EIM)).
	Rutkove does not disclose the at least one EMG electrode is configured to measure active electrical properties of the muscle when the muscle is at rest and when the muscle is contracted.
	Carr teaches the at least one EMG electrode is configured to measure active electrical properties of the muscle when the muscle is at rest and when the muscle is contracted (see paragraph 0026, the electrical activity of muscles at rest can be studied and a patient may also be asked to contract muscles to monitor motor unit potentials).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove with the teachings of Carr becayse the addition of an EMG electrode that measures properties of the muscle would have resulted in the predictable result of recording electromyographic activity for the purpose of medical monitoring (Carr: see paragraph 0006) and detect any abnormalities and determine the state of the muscle (Carr: see paragraph 0026).

With respect to claim 120, all limitations of claim 1 apply in which a modified Rutkove further teaches the impedance-EMG needle is further configured to measure a temperature of tissue (see paragraph 0075-0076, measures of a temperature of a skin are obtained along with impedance measurements).

With respect to claim 121, all limitations of claim 19 apply in which a modified Rutkove further teaches the impedance-EMG needle is further configured to measure a temperature of tissue (see paragraph 0075-0076, measures of a temperature of a skin are obtained along with impedance measurements).

With respect to claim 122, all limitations of claim 39 apply in which a modified Rutkove further teaches the impedance-EMG needle is further configured to measure a temperature of tissue (see paragraph 0075-0076, measures of a temperature of a skin are obtained along with impedance measurements).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rutkove in view of Carr as applied to claim 1 above, and further in view of Boggs (WO 2017066734 A1; previously cited by applicant).

With respect to claim 3, all limitations of claim 1 apply in which a modified Rutkove in view of Carr do not teach the at least four impedance electrodes are configured as point electrodes on the shaft of the impedance-EMG needle.
	Boggs teaches at least four impedance electrodes are configured as point electrodes (see paragraph 0074 and Fig. 3A-3B, the four electrodes #152 are configured as point electrodes), on the shaft of the impedance-EMG needle (see paragraph 0074 and Fig. 3A-3B, the electrodes #152 are on the surface of the needle #154).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove and Carr with the teachings of Bogg because it would have resulted in the predictable result of enabling stimulation at multiple locations in tissue with fewer insertions (Bogg: see paragraph 0074).

Claim 24 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Rutkove in view of Carr as applied to claim 19 and claim 39 above, and further in view of Fischell (US 20160242661 A1; previously cited by applicant).

With respect to claim 24, all limitations of claim 19 apply in which a modified Rutkove in view of Carr teaches the impedance-EMG needle and at least four impedance electrodes (see paragraph 0102 and Fig. 7 #704, four electrodes; and see paragraph 0064, electrodes measure impedance), disposed on the shaft (see Fig. 7 #704, electrodes are disposed on the shaft) of the impedance-EMG needle.
Rutkove and Carr do not teach that the impedance-EMG needle includes a monopolar EMG design, and wherein: the at least one EMG electrode comprises an active EMG electrode disposed at a distal end of the shaft of the impedance-EMG needle; and the at least four impedance electrodes are disposed along the shaft of the impedance-EMG needle.
	Fischell teaches the impedance-EMG needle (see paragraph 0039, sensing done by electrodes near the distal end of the needles) includes a monopolar EMG design (see paragraph 0245 and Fig. 9-10, the electrodes #117 to be used for sensing can be configured as a monopole) and wherein the at least one EMG electrode comprises an active EMG electrode (see paragraph 0245 and Fig. 9-10, electrode #117) disposed at a distal end of the shaft of the impedance-EMG needle (see paragraph 0245 and Fig. 9-10, electrodes #117 are located at the distal end of the needle tip).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove and Carr with the teachings of Fischell because it would have resulted in the predictable result of allowing electrical activity to be localized to a more specific degree (Fischell: see paragraph 0365).

With respect to claim 44, all limitations of claim 39 apply in which a modified Rutkove in view of Carr teaches the impedance-EMG needle and at least four impedance electrodes (see paragraph 0102 and Fig. 7 #704, four electrodes; and see paragraph 0064, electrodes measure impedance), disposed on the shaft (see Fig. 7 #704, electrodes are disposed on the shaft) of the impedance-EMG needle.
Rutkove and Carr do not teach that the impedance-EMG needle includes a monopolar EMG design, and wherein: the at least one EMG electrode comprises an active EMG electrode disposed at a distal end of the shaft of the impedance-EMG needle; and the at least four impedance electrodes are disposed along the shaft of the impedance-EMG needle.
	Fischell teaches the impedance-EMG needle (see paragraph 0039, sensing done by electrodes near the distal end of the needles) includes a monopolar EMG design (see paragraph 0245 and Fig. 9-10, the electrodes #117 to be used for sensing can be configured as a monopole) and wherein the at least one EMG electrode comprises an active EMG electrode (see paragraph 0245 and Fig. 9-10, electrode #117) disposed at a distal end of the shaft of the impedance-EMG needle (see paragraph 0245 and Fig. 9-10, electrodes #117 are located at the distal end of the needle tip).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutkove and Carr with the teachings of Fischell because it would have resulted in the predictable result of allowing electrical activity to be localized to a more specific degree (Fischell: see paragraph 0365).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rutkove in view of Carr as applied to claim 19 and claim 39 above, and further in view of Mumford (US 20090088608 A1; previously cited by applicant).

With respect to claim 32, all limitations of claim 19 apply in which a modified Rutkove in view of Carr teaches the impedance-EMG needle and the at least one EMG electrode and Carr further teaches the impedance-EMG needle includes a concentric EMG design (see paragraph 0011, concentric EMG-needle) and wherein the at least one EMG electrode comprises a first EMG electrode disposed as an outer layer of the shaft (see paragraph 0027, the outer cannula forms an outer conductive electrode) and a second EMG electrode comprising an active electrode disposed inside the shaft (see paragraph 0027, the inner core forms an inner conductive electrode where the inner core #104 is part of the shaft of the needle #100 as seen in Fig. 1).
	Rutkove and Carr do not teach a reference EMG electrode disposed as an outer layer of the shaft.
	Mumford teaches a reference electrode disposed as an outer layer of the shaft (see paragraph 0045 and Fig. 3a-3b, the measurement module #72 includes a reference conductor #78 which is disposed on the shaft of the measurement module).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a reference electrode as taught by Mumford to the impedance-EMG needle as taught by Rutkove and Carr because it would have resulted in the predictable result of minimizing electrical interference between active and reference electrodes (Mumford: see paragraph 0011) to get a better signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791